Citation Nr: 0724022	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-27 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for the cause of the veteran's death.  The 
appellant timely appealed the RO's May 2003 decision to the 
Board. 

On her substantive appeal, received by the RO in June 2004, 
the appellant indicated that she was not seeking appellate 
review on the issue of entitlement to Dependents Education 
Assistance (DEA Chapter 35) benefits.  The only issue 
certified as being on appeal, and the only issue remaining 
for appellate consideration, is that of entitlement to 
service connection for the cause of death. 



FINDINGS OF FACT

1.  The veteran died in January 2003.  The cause of death was 
Lou Gehrig's disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any diseases or disabilities.

3.  The fatal Lou Gehrig's disease was not present in 
service, and was not etiologically related to the veteran's 
period of active military service.



CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006). 

The RO provided pre-adjudication VCAA notice to the appellant 
in a letter, issued in March 2003.  The letter provided 
notice of the evidence necessary to substantiate her cause of 
death claim.  The letter advised her of what evidence she was 
responsible for providing and what evidence VA would 
undertake to obtain.  

The letter did not explicitly tell her to submit relevant 
evidence in her possession.  The letter told her to provide 
medical evidence that would show a reasonable probability 
that the condition that contributed to the veteran's death 
was caused by an injury or disease that began in service, to 
"send what we need," and that she was responsible for 
making sure that VA received all requested records.  This 
information served to put her on notice to submit relevant 
evidence in her possession.

The appellant was not provided with notice regarding ratings 
or effective dates.  Because the claim is being denied, no 
rating or effective date is being set.  She is, therefore, 
not prejudiced by the absence of notice on these elements.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).  

In this case the veteran was not service connected for any 
disease or disability during his lifetime.  The appellant has 
contended that the cause of the veteran's death, Lou Gehrig's 
disease, was related to Agent Orange exposure in service.  
The VCAA notice letter told her that she needed medical 
evidence relating the cause of death to service.  It was 
responsive to her application for benefits.

Regarding VA's duty to assist the veteran with her claim for 
service connection for cause of the veteran's death, all 
pertinent and identified VA and private records have been 
obtained.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Because there is no competent evidence that a service 
connected disease or disability contributed to the cause of 
the veteran's death, VA is not obligated to obtain an opinion 
as to the etiology of the veteran's demise.

II.  Relevant Laws and Regulations

Cause of Death-criteria

DIC benefits are payable to a veteran's surviving spouse 
where the cause of death is service connected.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death. For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


Service Connection-general criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Agent Orange-criteria

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section. 38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Lou Gehrig's disease is not among the diseases specified in 
38 U.S.C.A. § 1116(a). In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of cancer of the pancreas in humans. See 38 C.F.R. 
§ 3.309(e).

III.  Analysis

The appellant contends that the veteran's fatal Lou Gehrig's 
disease was caused by his exposure to Agent Orange during 
military service.  

The certificate of death indicates that the veteran died in 
January 2003 as a result of Lou Gehrig's disease.  No other 
condition was identified as an immediate or contributory 
cause of death.

There is no medical evidence suggesting the presence of any 
symptoms associated with Lou Gehrig's during the veteran's 
military service or until decades thereafter (see, reports, 
dated in April 2001, prepared by M K. L., M.D., containing an 
impression of "Widespread weakness and fasciculation without 
upper motor neuron signs.  Differential diagnosis includes 
motor neuron disease, multifocal radiculopathy or 
demyelinating peripheral neuropathy."  Moreover, there is no 
medical evidence suggesting that the veteran's fatal Lou 
Gehrig's disease is etiologically related to his period of 
active military service.

With respect to the appellant's contention that the veteran's 
fatal Lou Gehrig's was due to Agent Orange exposure during 
military service, there is no evidence in the record that the 
veteran served in the Republic of Vietnam.  The veteran's DD 
214 does not reflect that he had any foreign/overseas 
service.  Thus, his exposure to herbicides while serving in 
the Republic of Vietnam during the Vietnam era can not be 
presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  Lou Gehrig's 
disease is also not subject to presumptive service connection 
on the basis of herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2006).  

Overall, there is no evidence of record demonstrating that 
the veteran was exposed to Agent Orange during military 
service.  The appellant, who married the veteran in 2001, has 
reported that the veteran served in the "Vietnam era" and 
in the "Vietnam War."  She has not reported any knowledge 
that the veteran served in Vietnam, nor has she specifically 
contended that he had such service.  There is no indication 
that the veteran reported such service during his lifetime.

In addition, there is no competent medical evidence that the 
fatal Lou Gehrig's disease is etiologically related to 
service.  The appellant, as a lay person is not competent as 
a lay person to provide opinions on medical causation.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994)(a lay person is 
competent to report on that which he has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a lay person 
is not competent to offer opinions on medical diagnosis or 
causation).  Moreover, service connection may not be 
predicated on lay assertions of medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993); cf. Jandreau v. 
Nicholson, No. 2007-7029 (Fed. Cir. Jul. 3, 2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition).  In this case it would 
take medical or scientific expertise to be able to say that 
Lou Gehrig's disease could be related to herbicide exposure.
 
Absent any competent evidence linking the cause of death to 
service, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


